Citation Nr: 0012477	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1991, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969, including a period of service in Vietnam. 

In December 1982, a claim for service connection for a 
nervous condition, including PTSD, was received from the 
veteran.  In a rating in October 1983, the regional office 
(RO) denied service connection for a nervous condition, 
including PTSD, and the veteran appealed.  In a decision in 
July 1986, the Board of Veterans' Appeals (the Board) denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board determined that the 
complete evidence of record did not establish the presence of 
PTSD, that there was no credible evidence that a stressor 
occurred in service, and that any current acquired 
psychiatric disorder, including PTSD, was not etiologically 
related to service. 

In November 1988, the veteran sought to reopen his claim for 
service connection for PTSD.  In a rating in April 1989, the 
RO denied service connection for this disability.  The 
veteran submitted a timely notice of disagreement, and a 
statement of the case, dated in July 1989, was sent to the 
veteran.  This statement of the case reflected that a 
complete review of the veteran's claims file did not confirm 
the presence of PTSD, noting the rating decision in April 
1989 (which determined that a credible verifiable stressor 
had not been confirmed).  The veteran did not perfect a 
timely appeal. 

On September 30, 1991, the veteran again sought to reopen his 
claim for service connection for PTSD.  In a rating in May 
1992, the RO again denied service connection for PTSD, and 
the veteran appealed.  In March 1996, the Board granted 
service connection for PTSD.  Thereafter, in a rating in May 
1996, the RO granted service connection for PTSD, assigning 
an effective date of September 30, 1991, for the grant of 
service connection.  This disability was evaluated as 
30 percent disabling from such date.

Subsequently, in June 1996, the veteran disagreed with the 
rating assigned for PTSD.  He also requested an earlier 
effective date for the grant of service connection for this 
disability.  The RO denied these two claims, and the veteran 
appealed.  

In November 1997, a claim for a total rating based on 
individual unemployability was received from the veteran.  In 
a rating in June 1998, the RO denied this claim.  The veteran 
was provided notice of this determination, and of his right 
to appeal.  He failed to perfect a timely appeal relating to 
this issue.

In regard to his claim for an earlier effective date for the 
grant of service connection for PTSD, the veteran indicated 
that he believed there was clear and unmistakable error in 
the decision assigning an effective date of September 30, 
1991 for the grant of service connection for this disability.  
In a statement in December 1997, the veteran requested that 
service connection be granted effective from "1985 when 
original claim was entered to BVA."  His correspondence, or 
the correspondence from his representative, does not present 
an issue of clear and unmistakable error in the July 1986 
Board decision.  The rules relating to raising the issue, and 
questioning, whether clear and unmistakable error exists in a 
prior Board decision, may be found in 38 U.S.C.A. § 7111 
(West 1991) and 38 C.F.R. § 20.1400-1411 (1999).  Currently, 
because there is no clear declaration or contention that the 
July 1986 Board decision was clearly and unmistakably 
erroneous, this question is not recognized as being before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims is of record.  

2.  Following his initial claim in December 1992, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder, including PTSD in July 1986.  

3.  In November 1988, the veteran sought to reopen his claim 
for service connection for PTSD.

4.  In a rating action in April 1989, the RO denied 
entitlement to service connection for PTSD, and the veteran 
submitted a timely notice of disagreement.  

5.  After a statement of the case was issued, the veteran did 
not perfect a timely appeal.  

6.  There was a tenable evidentiary basis for the April 1989 
RO rating decision. 

7.  On September 30, 1991, the veteran submitted another 
claim for service connection for PTSD.  

8.  After September 30, 1991, new and material evidence was 
received establishing that the veteran had PTSD, that there 
were stressors involved in the veteran's service, and that 
there was a relationship between the current diagnosis of 
PTSD and the stressors that occurred during service.  

9.  The medical evidence shows that the veteran has 
manifested various social, emotional, and psychiatric 
problems; his history shows evidence of drug and alcohol 
abuse.   There have been various diagnoses associated with 
his different  psychiatric symptoms, including a personality 
disorder, dysthymia, schizophrenia, substance abuse and 
dependence, and organic mood disorder secondary to drug 
abuse.  

10.  The Department of Veterans Affairs (VA) Schedule for 
Rating Disabilities was amended with regard to psychiatric 
disabilities, effective on November 7, 1996.  As applied to 
this case such amendment was neither more or less favorable 
for evaluating the veteran's PTSD.

11.  Since September 30, 1991, the manifestations and 
symptoms of the veteran's PTSD have caused no more than 
definite social and industrial impairment. 

12.  The veteran's PTSD since November 7, 1996, has not 
caused occupational and social impairment which reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  A timely appeal from the rating determination in April 
1989 denying service connection for PTSD was not perfected.  
This determination became final, and was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.109, 3.303, 3.304, 
20.200-20.204, 20.300-20.305 (1999).  

2.  As new and material evidence was submitted after the 
veteran reopened his claim on September 30, 1991 that 
established that PTSD had its inception in service, the 
effective date for the grant of service connection for PTSD 
was the date of the reopened claim.  38 U.S.C.A. §§ 5107, 
5108, 5110, 7104 (West 1991); 38 C.F.R. §§ 3.156, 3.400 
(1999). 

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, Part 4, Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that the grant of service 
connection for PTSD should be the date of his original claim 
for service connection in December 1982.  He maintains that 
the RO determination in 1996 establishing September 30, 1991, 
as the effective date for the grant of service connection for 
this disability was clearly and unmistakably erroneous.  The 
veteran points to various medical records, including the 
report from a private psychologist, Dr. Larandos, in the 
1980's, that he had PTSD.  Further, the veteran notes that he 
was being treated for PTSD by the VA in the 1980's.  The 
veteran also contends that he is entitled to a higher 
evaluation for PTSD.  He maintains that the symptoms and 
manifestations of this disability are severely disabling, 
causing extreme social upheaval in his life and preventing 
his employment.  

I.  Background

The veteran's service medical records show that, in May 1969, 
he presented for a psychiatric evaluation.  He was upset 
because of what he perceived as an unjust punishment of 
excessive "office hours" (non-judicial punishment) he 
received from a superior officer, and because of a recent 
bout of heavy drinking.  Examination showed a sad expression 
on his face, but there was no evidence of mental illness.  
The provisional diagnosis was acute anxiety reaction, 
paranoia.  Mild tranquilizers were prescribed.  The 
separation physical examination in August 1969 notes a 
history of drug use, including heroin, cocaine, alcohol, and 
"downers," but his psychiatric status was evaluated as 
normal.  

In December 1982, the veteran submitted a claim for service 
connection for an acquired psychiatric disorder.

The veteran was hospitalized in December 1982 for an injury 
to the wrist, first incurred in a motorcycle accident in 
1974, with reinjury in 1977 and 1979.  The veteran reported 
that he was unemployed since 1979 because of wrist pain.  

The veteran underwent an Agent Orange examination in April 
1983 which listed diagnoses of anxiety and schizophrenia.

On a VA examination in August 1983, the veteran reported a 
history of hallucinations, violent behavior towards his first 
wife, which led to divorce, and threats against an alcoholic 
father.  The veteran appeared angry, but not particularly 
anxious.  The examination resulted in a diagnosis of a 
personality disorder with paranoid features in a person with 
a history of drug abuse.  The examiner expressed the opinion 
that the veteran did not have PTSD.  

The RO denied service connection for an acquired psychiatric 
disorder, including PTSD, in a rating in October 1983.  The 
veteran appealed.  

At a hearing at the regional office in October 1985, the 
veteran testified that he was seeing a psychiatric counselor 
once weekly.  He reported that he was not taking any 
medication for any psychiatric disability.  

In support of his claim, the veteran submitted a copy of an 
October 1985 deposition and statement by Demosthenes 
Lorandos, a psychologist, who testified that he had treated 
the veteran for symptoms of PTSD under contract from the VA 
since July 1984.  The statement indicated that the veteran 
had reported recurrent and intrusive thoughts of battle, a 
fall in service, death of friends, and combat-related 
memories.  He had nightmares, sleep disturbances, explosive 
behavior, a sense of alienation, inability to fit back into 
society, chronic unemployment, and a history of alcohol and 
drug use.  The veteran reported that he became involved in 
drugs again beginning in 1974, after being involved with 
drugs while in service.  The diagnoses after testing included 
PTSD and pre-paranoid schizophrenia.  

VA outpatient treatment reports for the period from 1982 
through mid-1985, were received, as well as medical records 
from a private physician.  These medical records were 
unrelated to the veteran's claim for service connection for 
PTSD.  

In July 1986, the Board denied service connection for PTSD.  

In November 1988, the veteran sought to reopen his claim for 
service connection for PTSD.  
On a VA examination in March 1989, the veteran reported that 
he was attending community college.  He reported a history of 
heavy drug use.  He appeared somewhat depressed.  The 
diagnosis was dysthymia, and the examiner listed the 
veteran's Vietnam combat service as a stressor.  

In a rating in April 1989, the regional office denied 
entitlement to service connection for PTSD.  After the 
veteran filed a notice of disagreement, a statement of the 
case was issued.  The veteran thereafter did not perfect an 
appeal.  

On September 30, 1991, a claim for service connection for 
PTSD was received from the veteran.

VA outpatient treatment reports for 1991 show that, in July 
1991, the veteran reported that he had had no nightmares for 
the past year while on medication.  The diagnostic assessment 
was PTSD, organic mood disorder, and active alcohol abuse.  
In August 1991, he stated that he was having marital 
problems, and had reverted to using marijuana and abusing 
alcohol.  In November 1991, the veteran reported that he went 
deer hunting and was unemployed.  The assessment was organic 
mood disorder, and PTSD.  

On a VA examination in March 1992, the veteran complained of 
depression, nightmares, and drug abuse until 1987.  Hearing 
the noise of a rifle gave him nightmares.  He was depressed 
because he was divorced, antisocial, and had no friends.  His 
nightmares included standing next to corpses which were 
grabbing his legs.  He had occasional auditory 
hallucinations, and occasional flashbacks.  He reported 
treatment recently by a psychiatrist and a psychologist.  The 
diagnosis was depressive disorder, dysthymia, and there was 
an Axis IV reference to stress in Vietnam and combat 
experience.  Vocational impairment was described as moderate 
to severe.  

In 1992, the veteran submitted a 1986 deposition from a 
psychologist, Margaret K. Cappone, who had examined him in 
October 1980.  She testified that various psychological tests 
resulted in the finding of a high paranoid disorder, a 
personality disorder, substance abuse, and alcohol abuse.  
She testified that the veteran had PTSD, drug dependency, and 
low self-esteem.  Another psychological evaluation dated in 
October 1980 showed the veteran had a history of passing bad 
checks, drug use, sale of drugs, and loss of a job due to a 
wrist injury.  

VA outpatient treatment reports for 1982 through 1993 were 
then received.  A June 1983 psychiatric appointment showed 
that the veteran complained of stress, anxiety, 
depression, and anger about the Government.  The diagnostic 
assessment was schizophrenia.  In 1984, the veteran 
complained of sleep disturbances, an exaggerated startle 
reaction, intrusive recollections of Vietnam triggered by 
certain smells, sounds, and sights, and isolative behavior.  
In 1985, he reported that he had initiated a law suit against 
a company due to an incident, about two years earlier, in 
which he found a rat in a can of green beans, triggering 
flashbacks of Vietnam.  In 1988, he reported complaints of 
acute marital problems, noting that he had not seen a 
psychiatrist since 1984 or 1985.  In July 1988, he complained 
of flashbacks, agitation, and sleep disturbances, and the 
diagnosis was PTSD.  

In 1989, various outpatient treatment reports showed that the 
veteran was having visual hallucinations, and was depressed.  
The diagnostic assessment was cannabis abuse by history and 
organic hallucinosis.  It was indicated that he was sleeping 
well with medication, Loxapine.  In 1990, the veteran 
mentioned that he was enrolled in college, majoring in auto 
mechanics, and clinical examination showed no signs of 
depression.  He was taking an antidepressant, which was 
helping his mood.  In June 1990, he noted that there were no 
more auditory hallucinations.  His thoughts were goal-
directed and relevant, without delusions or hallucinations.  
In April 1991, he reported that he was sleeping better with 
his medications, but still had occasional sleep disturbances.  
In July 1991, he reported not having any nightmares for the 
past year while taking his medication.  He was still 
depressed about his marital problems.  In October 1991, the 
veteran reported that he was separated from his wife, and 
that he was depressed.  

In February 1992, the veteran reported that he had no 
nightmares, or dreams, when he took his medication.  He 
reported that he avoided crowds, and that he had panic attack 
symptoms when he was in a crowd.  He stated that he felt 
depressed and had no friends.  The diagnostic assessment was 
PTSD, history of polysubstance abuse, recurrent major 
depression, and panic attacks with some agoraphobia, with 
significant stressors in his current life.  In April 1992, he 
noted that he was under a lot of stress because of unpaid 
taxes and his pending divorce.  He also complained of 
flashbacks.  In July 1992, he complained of nightmares 
involving the Vietcong since discontinuing his medication two 
months previously.  He indicated that he had periods of 
irritability, depression, and anger.  He was not adjusting 
well to his divorce and his ex-wife's remarriage.  

In October 1992, the veteran reported that he was attending a 
junior college, studying Business Administration.  He was 
socializing at school and appeared to be over the effects of 
his divorce.  He was friendly, and affect was good.  In March 
1993, he reported that he was involved in a partnership in a 
trucking business and was feeling better about his divorce.  
In September 1993, the veteran reported that his business was 
struggling.  He was taking his medication.  The examiner 
noted that he appeared "wired."  The diagnostic impressions 
were organic mood disorder secondary to drugs, PTSD, and 
alcohol use.  

Further VA outpatient treatment reports for 1994 and 1995 
were received.  In May 1994, the veteran reported that he was 
feeling better, that he was off medication, and that he was 
working on cars.  He stated that he was drinking as much 
alcohol as he could, and that he was occasionally using 
marijuana.  He appeared agitated, but alert and oriented.  
The diagnostic assessment was organic mood disorder secondary 
to polysubstance abuse, PTSD, and alcohol abuse.  In August 
and September 1995, there was evidence of much anger and 
depression because his wife had moved away with his children.  
There was some evidence of paranoia also.  His appearance was 
disheveled, and his clothing was dirty.  The VA outpatient 
treatment reports indicate occasional periods of lack of good 
hygiene.  

On a VA examination in June 1997, the veteran presented with 
average hygiene and attire.  He remarked that he had been 
made to promise that he would not hurt the doctor.  He 
appeared agitated.  He reported having auditory 
hallucinations, with nightmares of Vietcong corpses clutching 
his feet and sleep walking.  He indicated a belief that the 
VA had bad intentions toward him, and he stated that he was 
self-medicating with an old prescription.  He was otherwise 
normally oriented in all spheres, and recent recall was 
within normal limits.  The diagnoses included PTSD by 
history, atypical depression, and personality traits with 
qualities of explosiveness, immaturity, substance abuse, and 
dependency.  A GAF score of 50 was reported.  

In September 1997, the VA examiner provided a fuller 
discussion.  The examiner stated that the signs and symptoms 
exhibited by the veteran during the June 1997 examination did 
not equate with a diagnosis of PTSD, in that the veteran had 
not discussed any combat-related stressor.  In his view, the 
veteran's main problem was drug abuse.  The examiner stated 
that he could not separate the symptomatology attributed to 
the long-term effects of these psychogenic drugs from those 
attributed to the veteran's general clinical picture.  
However, the examiner estimated that the long-term effects of 
drug use were far greater than the effects of the veteran's 
combat experiences.  He further stated that he could not 
separate the symptomatology which was due to the personality 
traits with qualities of explosiveness, immaturity, substance 
abuse, and dependency, from those clearly attributed to the 
horrors of combat experience, with subsequent manifestations 
of flashbacks and nightmares.  

Social Security records were obtained.  They consist mostly 
VA records (previously considered), and some private medical 
records (mostly previously reported).  There were some 
additional private medical records for the 1980's.  In 1981, 
the veteran was seen at a mental health facility complaining 
of aggressiveness and the use of drugs.  A 1983 evaluation 
showed a diagnosis of a personality disorder.  A 1985 
evaluation resulted in the diagnosis of PTSD, with psychotic 
symptoms, rule out schizophrenia.  The Social Security 
records show that the veteran was approved for Supplemental 
Security Income benefits, but that his claim for Social 
Security disability payments had been denied.  Further, 
appeals were denied.  

On a VA examination in June 1998, the veteran reported that 
he had problems with severe anger and could not handle 
noises.  He avoided crowds.  He slept about six hours nightly 
and his appetite was poor.  He had panic attacks once weekly.  
He had nightmares, flashbacks, and anxiety attacks related to 
his experiences in Vietnam.  He was not taking any 
medication, and he had last seen a VA psychiatrist several 
years previously.  He claimed he had stopped drinking in 
1992, but he occasionally used marijuana, and had been 
unemployed for at least 10 years.  

On examination, the veteran appeared anxious, irritable, and 
angry.  He had a long beard.  There was mild motor agitation, 
and speech was increased for rate and pressure.  He was 
extremely angry and paranoid, especially regarding authority 
figures.  There was no significant cognitive impairment.  The 
diagnosis was PTSD and depression.  A further diagnosis was 
personality disorder.  The GAF score was 50.  The examiner 
expressed the opinion that the veteran's inability to work or 
socialize was secondary to a combination of a paranoid 
personality disorder and PTSD.  

II.  Analysis

Earlier Effective Date:  

The veteran is seeking an effective date earlier than 
September 30, 1991 for the grant of service connection for 
PTSD.  In this regard, his initial claim for service 
connection for this disability was denied by rating action in 
October 1983, and the veteran appealed.  A July 1986 Board 
decision affirmed the denial of the veteran's claim for 
service connection for PTSD.  This decision is final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104.  

The veteran sought to reopen a claim for service connection 
for PTSD in late 1988.  In a rating in April 1989, the RO 
again denied this claim.  The veteran submitted a timely 
notice of disagreement, and a statement of the case was 
issued to him.  He thereafter did not perfect a timely 
appeal, and therefore the denial became final, in the absence 
of clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105.  

38 C.F.R. §§ 3.104 and 3.105 provide that the decision of a 
duly constituted rating agency on which an action was 
predicated will be final as to the conclusions based on 
evidence on file at the time and will not be subject to 
revision on the same factual basis, except by appellate 
review, the introduction of new and material evidence, or by 
a finding of clear and unmistakable error.  

The appellant maintains that there has been clear and 
unmistakable error in this case.  The United States Court of 
Appeals for Veterans Claims (the Court), has indicated that 
clear and unmistakable error is present in a rating 
determination when the correct facts, as they were known at 
the time, were not before the adjudicator (more than a simple 
disagreement as to how facts were weighed or evaluated), or 
the statutory or regulatory provisions at the time were 
incorrectly applied, the error was "undebatable."  If there 
was any tenable or reasonable basis for the determination, 
then clear and unmistakable error was not present.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Clear and 
unmistakable error is very specific and a very rare kind of 
error.  It is the kind of error of fact or law which is 
undebatable and leads to the conclusion that reasonable minds 
could not differ.  Fugo v. Brown, 6 Vet. App. 40, 43, 44 
(1993). 

After the board decision in July 1986, the veteran sought to 
reopen his claim for service connection for PTSD in November 
1988.  A VA examination in March 1989 was conducted, in which 
the veteran provided a history which did not mention his 
service, or any stressors in service.  The examination 
resulted in the diagnosis of dysthymia, although it was 
indicated that the veteran did have stress in service.  The 
veteran did mention substance abuse and stress in his 
marriage.  The veteran failed to provide any additional 
evidence.  Even if we consider the VA outpatient treatment 
reports available at that time, such outpatient treatment 
reports merely show that the veteran was continuing to 
receive treatment for symptoms relating to PTSD, without 
identifying specific stressors, or showing any medical 
relationship between the diagnosed PTSD which was being 
treated and specific stressors in service.  

Since the veteran did not perfect an appeal with regard to 
the April 1989 rating determination, this rating 
determination became final.  A review of the evidence of 
record at the time of the April 1989 rating determination 
fails to establish that such rating action was clearly and 
unmistakably erroneous.  There was a tenable and reasonable 
basis for this rating determination in April 1989.  That is, 
the evidence of record, at the time, did not establish that 
specific stressors in service were etiologically related to 
the veteran's symptoms for which he was receiving treatment 
at the time.  Even if we assume that the VA examination in 
March 1989 presented new and material evidence to reopen the 
veteran's claim, such claim was not well grounded, without a 
clear, identifiable connection between the veteran's symptoms 
and stressors in service, or his service.  In any event, the 
rating determination in April 1989 is not considered clearly 
and unmistakably erroneous--error that is undebatable and 
upon which reasonable minds could not differ.  

The veteran then sought to reopen his claim for service 
connection for PTSD on September 30, 1991.  Thereafter, 
additional evidence was received which established a 
diagnosis PTSD, and provided certain stressors that occurred 
in service (the VA outpatient treatment reports and 
examination in March 1992).  The medical evidence then linked 
the PTSD to the veteran's stressors in combat.  Thus, the 
additional evidence introduced after September 30, 1991, did 
raise a balance of positive and negative evidence with 
regards to the claim of service connection for PTSD, 
permitting the grant of service connection for this 
disability.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In this case, the veteran reopened his 
claim for service connection for PTSD on September 30, 1991, 
and new and material evidence received thereafter provided a 
basis for a grant of service connection for this disability.  
The earliest effective date that can be assigned for the 
grant of service connection for PTSD is the date of reopened 
claim, or September 30, 1991.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Increased Rating:  

A veteran's assertion of an increase in severity of his 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
present issue has been obtained.  The veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment by 
the regional office of a rating for that disability, the 
rating will be reviewed from the initial date of service 
connection, and if appropriate, "stage ratings," may be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, ratings will be handled in cases affected by changes 
of medical findings or diagnoses so as to produce the 
greatest degree of stability of disability evaluations 
consistent with pertinent laws and regulations governing 
disability compensation.  The entire record of examinations 
and the medical-industrial history of the veteran will be 
reviewed.  38 C.F.R. § 3.344.  

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disabilities, effective from 
November 7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran will be afforded review under 
the old criteria, or the new criteria, effective from 
November 7, 1996, whichever is to the advantage of the 
veteran.  In this case, the old and new criteria for 
psychoneurotic disorders are neither more nor less favorable 
to the veteran under the circumstances in this case.  As a 
result, the Board will review the rating for PTSD under the 
old criteria from September 30, 1991, and under the new 
criteria, effective from November 7, 1996, but keeping in 
mind that the entire record will be reviewed in the context 
of old and new criteria.

Under Diagnostic Code 9411, PTSD, in effect prior to November 
7, 1996, a 50 percent evaluation will be assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
evaluation will be assigned where the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

Under the criteria in effect after November 7, 1996, a 
50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as "flattened affect, 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation will be assigned under the new 
criteria where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
"depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In this case, it is clear that the veteran presents several 
social, psychological, and psychiatric problems, including a 
personality disorder, drug and alcohol abuse, schizophrenia, 
organic mood disorder secondary to drug abuse, organic 
hallucinosis, and PTSD.  The VA examiner in 1997 expressed 
the opinion that the various symptoms are difficult to 
separate and relate to these various problems and diagnoses.  
The examiner did express the opinion that it appeared to be 
the veteran's heavy use of drugs and alcohol over an extended 
period of time, together with a personality disorder, that 
caused the veteran's main problem.  The examiner estimated 
that the long-term effects of drug use were far greater than 
the effects of the veteran's combat experiences.  Viewing the 
medical records through this opinion and prism, the Board 
finds that the veteran does not meet the criteria for a 
rating in excess of 30 percent under either the new or old 
criteria.  

Basically, under the old criteria, the veteran's PTSD 
symptoms and manifestations failed to cause considerable 
social and industrial impairment.  

The VA outpatient treatment reports and the VA examinations 
in the 1990's show that the veteran responded well to 
medication throughout this period.  There were no significant 
nightmares, and sleep was described as good, in the early 
1990's.  The VA examination in 1992 showed some evidence of 
depression, anger, and anxiety, but he was oriented in all 
spheres, and cognitive evaluation was satisfactory.  The 
veteran felt depressed and angry over his inability to create 
a home life, felt isolated, and felt that he had no ability 
to establish social relationships.  However, the VA 
outpatient treatment reports in the early 1990's noted that 
the veteran was taking classes, training, or trying to run a 
business. He was socializing at school, and appeared friendly 
on outpatient visits.

In the mid-1990's, it was noted that the veteran was 
resorting to alcohol and drugs again, and that he was not 
taking his medication.  He stopped appearing for outpatient 
care for a long period of time.  The VA examination in June 
1997 revealed his return to alcohol and drugs, and noted the 
veteran's increased anger, hostility, and depression.  
However, as previously indicated, the symptoms appeared to be 
more related to the veteran's substance abuse.  In any event, 
he was oriented in all spheres, cognition was within normal 
limits, and there was no apparent overt anxiety.  There was 
depression, and a continued feeling of alienation from 
others.  Similar findings and complaints were noted on the VA 
examination in 1998.  The veteran did appear extremely angry 
and paranoid, particularly with authority figures, part of 
his personality disorder and residuals of substance abuse.  
He also appeared mildly anxious and depressed.  The GAF 
scores on the 1997 and 1998 VA examinations were 50.  Thus, 
if we determine that the veteran's symptoms, in large part, 
can be attributed to the results of substance abuse, a 
personality disorder, and a previous psychosis, the symptoms 
and manifestations of the veteran's PTSD result in no more 
than definite social and industrial impairment.  In this 
regard, it is noted that the veteran has reported, aside from 
the early 1990's when he was going to school and attempting 
to run a business, no work history since an injury to the 
wrist in 1978 and 1979.  Further, Social Security records 
show that he has been denied Social Security disability 
benefits.  

Under the new criteria for PTSD, the various VA outpatient 
treatment reports and VA examinations have not demonstrated a 
flattened affect, circumstantial, circumlocutory, or 
stereotype speech, documented panic attacks more than once a 
week, difficulty understanding complex commands, impairment 
of short and long-term memory, or impaired abstract thinking.  
Certainly, there is some impaired judgment with regard to the 
abuse of substances and there is evidence of depression and 
some anxiety.  However, his PTSD, while contributing to 
depression and anxiety, better fits the criteria for a 
30 percent evaluation, effective from November 7, 1996, 
rather than the 50 percent criteria.  The 30 percent criteria 
in effect after November 7, 1996, more nearly approximate the 
symptomatology and manifestations of the veteran's PTSD.  


ORDER

An effective date prior to September 30, 1991 for the grant 
of service connection for PTSD is not established.  
Entitlement to a rating in excess of 30 percent for PTSD from 
September 30, 1991 is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

